Citation Nr: 0712200	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-40 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition.

2.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from December 1974 to July 
1975 and from May 1976 to January 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
an unspecified left knee and hip condition.  A statement of 
the case (SOC) was issued in August 2004.  

The Board notes in the veteran's substantive appeal he 
indicated that he was only appealing the denial of service 
connection for an unspecified left knee condition.  As such, 
that portion of the claim that dealt with the unspecified hip 
condition is no longer in appellate status.

The Board notes that the veteran raised a claim for an 
increased rating for his lumbosacral strain.  An examination 
including the lumbosacral spine was conducted in August 2004, 
but the subsequent rating decision did not address this 
issue.  Thus, this matter is REFERRED to the RO for 
appropriate action.

This appeal is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran contends that he is entitled to service 
connection for an unspecified left knee condition.  
Specifically, he asserts that he injured his knee in June 
1977 when it gave out during physical training.  He also 
contends that he further injured his left knee in 1980 when 
he was replacing an engine in a tank, when he lost his 
balance and fell six feet to the ground.  

A preliminary review of the record discloses that additional 
development is necessary prior to appellate disposition.  The 
Board finds that it is necessary under the Veteran's Claims 
Assistance Act of 2000 (VCAA) for the veteran to be examined 
for the purpose of having a physician express an opinion as 
to whether the veteran currently suffers from a left knee 
condition as a result of his active duty service.  38 C.F.R. 
§ 3.159(c)(4).

Under the VCAA, an examination is necessary to make a 
decision on a claim, if the evidence of record contains the 
following: (1) competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability and (2) the evidence indicates the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service, but (3) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  

In the instant case, the veteran's service medical records 
indicate the veteran was diagnosed with mild knee sprain in 
June 1977.  While x-rays were negative, he complained of 
feelings of his left knee giving out during physical 
training.  Upon an October 1996 Report of Medical History, 
the veteran again complained of left knee pain with no 
corresponding diagnosis.  

A November 1996 VA general medical examination performed 
while the veteran was on active duty notes the veteran 
complained of left knee stiffness since 1980. He gave a 
history of falling off a tank.  The veteran was diagnosed 
with arthralgia of the left knee.  Service medical records do 
note the veteran suffered a twisting injury to the left ankle 
falling off a tank, but did not mention the knee. 

Recently received outpatient treatment records from the 
Columbia VA Medical Center dated in June 1997, shortly after 
the veteran's discharge, show the veteran complained of knee 
pain of eight to ten year duration.  He was diagnosed with 
joint pain.

Upon VA spine examination in October 1997, the veteran was 
diagnosed with patellafemoral syndrome of the left knee with 
chronic medial collateral ligament sprain and probable early 
degenerative changes.  The Board notes that x-rays were 
negative.  No nexus opinion was provided.

VA outpatient treatment records dated in October 2002 
indicate the veteran had degenerative joint disease of the 
lower extremity; however, x-rays taken in October 2002 were 
negative.  The veteran's knee was not evaluated upon VA 
joints examination in August 2004.

A VA examination is necessary for clarification as to whether 
the veteran currently has a left knee condition, to include 
degenerative arthritis.  Thereafter, an opinion is to be 
rendered with regard to the etiology of any currently 
diagnosed left knee disorder.  The examiner is directed to 
answer the specific questions set forth in the numbered 
paragraphs below.

Additionally, the Board notes that the November 1996 VA 
general medical examination ordered radiographic studies of 
the left knee.  However, neither a copy of the report nor its 
findings have been associated with the claims folder.  Such 
should be obtained upon remand.  38 C.F.R. § 3.159(c)(2).

Ongoing medical records pertinent to the issue should also be 
obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the AOJ should 
provide corrective notice. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R.
§ 3.159(b), that advises the veteran that 
a disability rating and effective date 
will be assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AOJ should contact the veteran 
and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for a left knee condition 
since his discharge from service.  In 
addition the RO should obtain: (a) the 
November 1996 radiographic report of the 
left knee and (b) all outstanding 
outpatient treatment records from the 
Columbia, South Carolina, VA Medical 
Center from March 2004 to the present.  
The veteran should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.

3.  If the AOJ is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2); 
38 C.F.R. § 3.159(e).

4.  Once the development above has been 
completed to the extent possible, the AOJ 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination by a physician.  The claims 
folder must be provided to and reviewed 
by the examiner prior to completion of 
the examination.  The examination report 
should reflect that this was done.  All 
studies or tests deemed necessary should 
be conducted.  

Following review of the claims file and 
examination of the veteran, the examiner 
should offer an opinion as to whether the 
veteran currently has a diagnosed left 
knee disability, and if so, whether it is 
at least as likely as not related to the 
veteran's period of active duty service.  
The term, "as likely as not," does not 
mean "within the realm of medical 
possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.  The examiner also 
should provide a rationale for all 
conclusions reached.

5.  The AOJ should thereafter review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed to the extent possible.  In 
particular, the AOJ should review the 
requested examination report and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the AOJ should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

6.  Thereafter, the veteran's claim of 
entitlement to service connection for an 
unspecified left knee condition should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC), and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).






